ROCKLAND SMALL CAP GROWTH FUND (a series of The Rockland Funds Trust) P.O. Box Milwaukee, Wisconsin 53201-0701 Telephone: 1-800-497-3933 January 8, 2010 Dear Shareholder: Aspecial meeting of the shareholders of the Rockland Small Cap Growth Fund (the “Rockland Fund”) will be held on Thursday, January 28, 2010.The purpose of the meeting is to vote on a proposal to reorganize the Rockland Fund into the Jacob Small Cap Growth Fund (the “Jacob Fund”).The Jacob Fund is a new small cap growth mutual fund within the Jacob Funds group that was formed to be the successor to the Rockland Fund and will be managed by Jacob Asset Management of New York LLC (“Jacob”).If you were a shareholder of record in the Rockland Fund as of the close of business on September 23, 2009, you have the opportunity to vote on the proposal. Because of the relatively small size of the Rockland Fund, the Rockland Fund’s investment adviser, Gould Investment Partners LLC (“GIP”) and the Rockland Fund’s Board of Trustees concluded that the Rockland Fund may not continue to be a competitive investment option on a long-term basis.GIP and the Board explored various options for the Rockland Fund, including the possible liquidation of the Fund.After careful consideration, GIP recommended and the Board determined that the best course of action was to reorganize the Rockland Fund into the Jacob Fund.Accordingly, GIP has entered into an agreement to sell its Rockland Fund advisory business to Jacob, with the understanding that the Rockland Fund would be reorganized into the Jacob Fund. The Trustees recommend that you vote for the proposed reorganization.Should the reorganization be approved by shareholders of the Rockland Fund and other conditions to the reorganization be satisfied, your current shares in the Rockland Fund will be exchanged for shares of the Jacob Fund.More information on the specific details of the Jacob Fund and reasons for the proposed reorganization is contained in the enclosed combined Prospectus/Proxy Statement. Although we are disappointed that the Rockland Fund has not grown sufficiently in size to allow it to continue to be a competitive long-term investment vehicle, we believe that shareholders will be well served by the proposed reorganization, which will allow them to remain invested in a similar fund, and retain valuable tax benefits. Please read the enclosed materials carefully and vote your shares promptly.Your vote is extremely important, no matter how large or small your holdings may be, and even if you no longer own your shares. Voting is quick and easy.You can cast your vote on the internet, by telephone, or by completing and returning the proxy card enclosed in this package.If we do not hear from you after a reasonable amount of time, you may receive a call from our proxy solicitor, The Altman Group, reminding you to vote.If you have any questions before you vote, please call 1-866-796-6867.Thank you for your participation in this important initiative. Sincerely, Richard H. Gould President, The Rockland Funds Trust This page intentionally left blank ROCKLAND SMALL CAP GROWTH FUND (a series of The Rockland Funds Trust) P.O. Box Milwaukee, Wisconsin 53201-0701 Telephone: 1-800-497-3933 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON JANUARY 28, 2010 To Our Shareholders: Notice is hereby given that a special meeting of shareholders of the Rockland Small Cap Growth Fund (the “Rockland Fund”) will be held at the offices of Stradley Ronon Stevens and Young, LLP at 2005 Market Street, 26th
